DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 8/1/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-17, 19, 27-28, 32 and 34 have been amended.
Claims 18 and 33 have been cancelled.
Claim 16-17, 19-32 and 34-35  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 11/4/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0024]) the need to capture and store medical data collected by medical devices and/or sensor. So a need exists to organize these human interactions by capturing and storing medical data collected by medical devices and sensors in medical device using the steps of “transferring power from memory devices to medical device, reading sensor data, storing sensor data, sending stored sensor data,” etc.  Applicant’s method/apparatus is therefore a mental process and a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 16-17, 19-32 and 34-35 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 16 and 28 is/are directed to the abstract idea of “capturing and storing medical data collected by medical devices and sensors in medical device,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0024]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 16-17, 19-32 and 34-35 recite an abstract idea.
Claim(s) 16 and 28 is/are directed to the abstract idea of “capturing and storing medical data collected by medical devices and sensors in medical device,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0024]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 16-17, 19-32 and 34-35 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/apparatus for performing the steps of “transferring power from memory devices to medical device, reading sensor data, storing sensor data, sending stored sensor data,” etc., that is “capturing and storing medical data collected by medical devices and sensors in medical device,” etc. The limitation of “transferring power from memory devices to medical device, reading sensor data, storing sensor data, sending stored sensor data,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “transferring power from memory devices to medical device, reading sensor data, storing sensor data, sending stored sensor data,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 16-17, 19-32 and 34-35 recite an abstract idea. 
The claim(s) recite(s) in part, method/apparatus for performing the steps of “transferring power from memory devices to medical device, reading sensor data, storing sensor data, sending stored sensor data,” etc., that is “capturing and storing medical data collected by medical devices and sensors in medical device,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 16-17, 19-32 and 34-35 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. NFC transmitter, memory, power source, medical device sensor, medical device, RFID tag, status indicator, speaker, haptic feedback system, button, network interface (Applicant’s Specification [0031]-[0034], [0038]-[0040]), etc.) to perform steps of “transferring power from memory devices to medical device, reading sensor data, storing sensor data, sending stored sensor data,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 16-17, 19-32 and 34-35 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. NFC transmitter, memory, power source, medical device sensor, medical device, RFID tag, status indicator, speaker, haptic feedback system, button, network interface, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. NFC transmitter, memory, power source, medical device sensor, medical device, RFID tag, status indicator, speaker, haptic feedback system, button, network interface, etc.). At paragraph(s) [0031]-[0034], [0038]-[0040], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “NFC transmitter, memory, power source, medical device sensor, medical device, RFID tag, status indicator, speaker, haptic feedback system, button, network interface,” etc. to perform the functions of “transferring power from memory devices to medical device, reading sensor data, storing sensor data, sending stored sensor data,” etc. The recited “NFC transmitter, memory, power source, medical device sensor, medical device, RFID tag, status indicator, speaker, haptic feedback system, button, network interface,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 16-17, 19-32 and 34-35 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 17, 19-27, 29-31 and 34-35 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 17, 19-27, 29-31 and 34-35 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 17, 19-27, 29-31 and 34-35 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 17, 19-27, 29-31 and 34-35 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 16 and 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17, 19-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus et al. (US 2016/0262619), in view of Rofougaran et al. (US 2011/0160802).

CLAIM 16  
As per claim 16, Marcus et al. disclose: 
a portable medical memory device (Marcus et al., Figure 1, [0037]) comprising:
a battery (Marcus et al., Figure 4, [0049]-[0050], [0055]);
a network interface (Marcus et al.,  [0077] network interface)
wherein the portable medical memory device is configured to:
store the sensor data in the memory (Marcus et al., [0050]).


Marcus et al. fail to expressly disclose:
a non-volatile memory
a near field communication transceiver
wherein the portable medical memory device is configured to:
transfer power from the battery to a medical device via the near field communication transceiver to trigger a measurement by a sensor of the medical device
read sensor data specifying the measurement by the sensor of the medical device
using the near field communication transceiver 
for subsequent transfer to an external data processing device
send the sensor data that is stored in the non-volatile memory, to the external data processing device through the network interface.


However, Rofougaran et al. teach:
a non-volatile memory (Rofougaran et al., [0107] non-volatile memory)
a near field communication transceiver (Rofougaran et al., [0165] NFC module)
wherein the portable medical memory device is configured to:
transfer power from the battery to a medical device via the near field communication transceiver to trigger a measurement by a sensor of the medical device (Rofougaran et al., [0165] BMU, EM signal generating unit, power harvesting module, wireless communication module)
read sensor data specifying the measurement by the sensor of the medical device (Rofougaran et al., [0165] BMU, EM signal generating unit, power harvesting module, wireless communication module)
using the near field communication transceiver (Rofougaran et al., [0165] BMU, EM signal generating unit, power harvesting module, wireless communication module)
for subsequent transfer to an external data processing device (Rofougaran et al., Figure 16 memory 52, [0151] memory 52, [0336] memory 52)
send the sensor data that is stored in the non-volatile memory, to the external data processing device through the network interface (Rofougaran et al., Figure 67, Figure 68, [0336]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a non-volatile memory,” etc. as taught by Rofougaran et al. within the apparatus as taught by the Marcus et al. with the motivation of providing advancement in radio frequency technology (Rofougaran et al., [0013]).

CLAIM 17   
As per claim 17, Marcus et al. and Rofougaran et al.
wherein the device is configured to send the sensor data in the non-volatile memory to an external device, in response receiving at the near field communication transceiver, a request from the external device (Rofougaran et al., Figure 67, Figure 68, [0107], [0165] BMU, EM signal generating unit, power harvesting module, wireless communication module, [0336]).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 18   
As per claim 18, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 16 and further disclose the limitations of:
wherein the device further comprises a network interface and the device is configured to send the sensor data to an external device through the network interface (Rofougaran et al., [0165] BMU, EM signal generating unit, power harvesting module, wireless communication module).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 19    
As per claim 19, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 16 and further disclose the limitations of:
wherein the sensor data comprises metadata relating to the measurement made by the sensor (Marcus et al., []) (Rofougaran et al., [0098] wireless communication protocols).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 20   
As per claim 20, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 19 and further disclose the limitations of:
wherein the metadata comprises at least one of: a data of the measurement, a time of the measurement, or an identity of the medical device (Rofougaran et al., [0101] measurement).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 21    
As per claim 21, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 16 and further disclose the limitations of:
wherein the device is configured to supply power from the battery to the sensor of the medical device for performing the measurement (Rofougaran et al., [0165] BMU, EM signal generating unit, power harvesting module, wireless communication module).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 22   
As per claim 22, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 16 and further disclose the limitations of:
further comprising: a status indicator configured to indicate at least one of: a successful reading of the sensor data by the device, an unsuccessful reading of the sensor data by the device, a successful transfer of the sensor data to an external device, or an unsuccessful transfer of the sensor data to an external device (Rofougaran et al., [0266] communicate status information).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 23    
As per claim 23, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 22 and further disclose the limitations of:
wherein the status indicator is a visual indicator (Rofougaran et al., [0266] communicate status information).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 24   
As per claim 24, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 22 and further disclose the limitations of:
wherein the status indicator is an acoustic indicator (Rofougaran et al., [0111] audio).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 25    
As per claim 25, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 22 and further disclose the limitations of:
wherein the status indicator is a vibrator (Rofougaran et al., [0266] communicate status information).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 26 
As per claim 26, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 16 and further disclose the limitations of:
wherein the near field communication transceiver is an RFID reader (Marcus et al., [0008] RFID).


CLAIM 27    
As per claim 27, Marcus et al. and Rofougaran et al. 
teach the apparatus of claim 16 and further disclose the limitations of:
wherein the device is in form of a keyring attachment (Rofougaran et al., Figure 1).


The obviousness of combining the teachings of Rofougaran et al. with the apparatus as taught by Marcus et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIMS 28-32 and 34-35 
As per claims 28-32 and 34-35, claims 28-32 and 34-35 are directed to a method. Claims 28-32 and 34-35 recite the same or similar limitations as those addressed above for claims 16-17 and 19-27. Claims 28-32 and 34-35 are therefore rejected for the same reasons set forth above for claims 16-17 and 19-27.

Response to Arguments
Applicant’s arguments filed 8/1/2022 with respect to claims 16-17, 19-32 and 34-35 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/1/2022.
Applicant’s arguments filed on 8/1/2022 with respect to claims 16-17, 19-32 and 34-35 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Marcus et al. and Rofougaran et al. do not render obvious the present invention because Marcus et al. and Rofougaran et al. do not disclose “a network interface,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 16-17, 19, 27-28, 32 and 34 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Marcus et al. and Rofougaran et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive.
Mental Process
Applicant’s claims are directed to the abstract idea of capturing and storing medical data collected by medical devices and sensors in medical device. The claimed method requires the steps of “transferring power from memory devices to medical device, reading sensor data, storing sensor data, sending stored sensor data,” etc. This mental process of DIRECT demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”). “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.” (See Alice, 573 U.S. at 225).
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354).
Organizing Human Activities 
Applicant discloses (Applicant’s Specification, [0024]) the need to capture and store medical data collected by medical devices and/or sensor. So a need exists to organize these human interactions by capturing and storing medical data collected by medical devices and sensors in medical device.  Applicant’s method/system/apparatus/computer readable medium captures and stores medical data collected by medical devices and sensors in medical devices and is therefore a certain method of organizing the human activities described and disclosed by Applicant. Applicant’s argument is not persuasive.
Applicant’s method/system/apparatus/computer readable medium capturing and storing medical data collected by medical devices and sensors in medical device and is therefore a certain method of organizing the human activities described and disclosed by Applicant. Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626